MEMORANDUM **
Hong Hwa Gil, a native and citizen of China, petitions for review of a Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny the petition for review.
*366Substantial evidence supports the IJ’s denial of asylum because the economic harms Gil suffered do not rise to the level of persecution. See Zehatye v. Gonzales, 453 F.3d 1182, 1185-86 (9th Cir.2006). Further, the evidence does not compel the conclusion that Gil’s altercation with police at the tax board office, or the police’s interrogation of her for helping North Korean refugees occurred on account of a protected ground. See Fisher v. INS, 79 F.3d 955, 961-62 (9th Cir.1996) (en banc). Lastly, the record does not compel a finding that Gil has shown an objective basis for her fear of future persecution on account of a protected ground. See Zehatye, 453 F.3d at 1186-88.
Because Gil did not establish asylum eligibility, it necessarily follows that she did not satisfy the more stringent standard for withholding of removal. See Zehatye, 453 F.3d at 1190.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.